Exhibit 10.2

 

CONSULTING AGREEMENT

 

Effective December 6, 2008, Arthur Campbell, One Marigold Lane, San Carlos, CA
94070 (“Consultant”) and Theravance, Inc., 901 Gateway Boulevard, South San
Francisco CA 94080 (“Theravance” or the “Company”) agree as follows:

 


1.             SERVICES AND PAYMENT. CONSULTANT AGREES TO CONSULT WITH AND
ADVISE THERAVANCE FROM TIME TO TIME, AT THERAVANCE’S REQUEST (“SERVICES”) FOR
THREE AND ONE-HALF (3.5) DAYS PER WEEK ON SITE AT THERAVANCE OR TRAVELING AS
NECESSARY TO PERFORM THE SERVICES.  SERVICES TO BE PROVIDED HEREUNDER ARE SET
FORTH IN EXHIBIT A ATTACHED HERETO.  AS FULL PAYMENT FOR THE SERVICES,
CONSULTANT WILL (I) RECEIVE A CONSULTING FEE OF $21,422 PER MONTH PAYABLE
MONTHLY WITHIN THIRTY (30) DAYS OF THERAVANCE’S RECEIPT OF REASONABLY DETAILED
INVOICES THEREFOR, AND (II) CONTINUE TO VEST IN ANY CURRENTLY OUTSTANDING
(A) OPTIONS TO PURCHASE THE COMPANY’S COMMON STOCK AND (B) TIME-BASED RESTRICTED
STOCK UNIT AWARD (RSU) DURING THE TERM OF THIS AGREEMENT IN ACCORDANCE WITH THE
TERMS OF SUCH OPTIONS AND THE RSU. CONSULTANT SHALL ALSO BE ENTITLED TO
REIMBURSEMENT FOR EXPENSES FOR WHICH CONSULTANT HAS RECEIVED PRIOR APPROVAL FROM
THERAVANCE WITHIN THIRTY (30) DAYS OF CONSULTANT’S SUBMISSION OF RECEIPTS
THEREOF.


 


2.             OWNERSHIP OF INVENTIONS.  THERAVANCE SHALL OWN ALL RIGHT, TITLE
AND INTEREST (INCLUDING PATENT RIGHTS, COPYRIGHTS, TRADE SECRET RIGHTS,
TRADEMARK RIGHTS AND ALL OTHER RIGHTS OF ANY SORT THROUGHOUT THE WORLD) RELATING
TO ANY AND ALL INVENTIONS (WHETHER OR NOT PATENTABLE), INCLUDING WITHOUT
LIMITATION, DISCOVERIES, COMPOSITIONS OF MATTER, PHARMACEUTICAL FORMULATIONS,
METHODS OF USE, METHODS OF MAKING, TECHNIQUES, PROCESSES, FORMULAS,
IMPROVEMENTS, WORKS OF AUTHORSHIP, DESIGNATIONS, DESIGNS, KNOW-HOW, IDEAS AND
INFORMATION MADE OR CONCEIVED OR REDUCED TO PRACTICE, IN WHOLE OR IN PART, BY
CONSULTANT (SOLELY OR JOINTLY WITH OTHERS) DURING THE TERM OF THIS AGREEMENT
THAT ARISE OUT OF OR RELATE TO THE SERVICES OR ANY PROPRIETARY INFORMATION (AS
DEFINED BELOW) (COLLECTIVELY, “INVENTIONS”).  CONSULTANT WILL PROMPTLY DISCLOSE,
PROVIDE AND ASSIGN ALL INVENTIONS TO THERAVANCE.  CONSULTANT SHALL FURTHER
ASSIST THERAVANCE, AT THERAVANCE’S EXPENSE, TO FURTHER EVIDENCE, RECORD AND
PERFECT SUCH ASSIGNMENTS, AND TO PERFECT, OBTAIN, MAINTAIN, ENFORCE, AND DEFEND
ANY RIGHTS ASSIGNED THROUGHOUT THE WORLD. SUCH ASSISTANCE MAY INCLUDE, BUT IS
NOT LIMITED TO, EXECUTION OF DOCUMENTS AND ASSISTANCE OR COOPERATION IN LEGAL
PROCEEDINGS.  CONSULTANT HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THERAVANCE
AS HIS AGENT AND ATTORNEY-IN-FACT TO ACT FOR AND ON CONSULTANT’S BEHALF TO
EXECUTE AND FILE ANY DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO
FURTHER THE FOREGOING WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
CONSULTANT.  WHEN REQUESTED BY THERAVANCE, CONSULTANT WILL MAKE AVAILABLE TO
THERAVANCE ALL NOTES, DATA AND OTHER INFORMATION RELATING TO ANY INVENTION.


 


3.             PROPRIETARY INFORMATION.  CONSULTANT AGREES THAT ALL INVENTIONS
AND OTHER BUSINESS, TECHNICAL AND FINANCIAL INFORMATION CONCERNING THERAVANCE
(INCLUDING, WITHOUT LIMITATION, THE IDENTITY OF AND INFORMATION RELATING TO
THERAVANCE’S EMPLOYEES, VENDORS AND SERVICE PROVIDERS) THAT CONSULTANT DEVELOPS,
LEARNS OR OBTAINS DURING THE TERM OF THIS AGREEMENT OR WHILE HE IS PROVIDING
SERVICES CONSTITUTE “PROPRIETARY INFORMATION.”  CONSULTANT WILL HOLD IN
CONFIDENCE AND NOT DISCLOSE OR MAKE AVAILABLE TO THIRD PARTIES OR MAKE USE OF
ANY PROPRIETARY

 

--------------------------------------------------------------------------------


 


INFORMATION EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THERAVANCE OR TO THE EXTENT
NECESSARY IN PERFORMING SERVICES FOR THERAVANCE.  HOWEVER, CONSULTANT SHALL NOT
BE OBLIGATED UNDER THIS PARAGRAPH WITH RESPECT TO INFORMATION CONSULTANT CAN
DOCUMENT (I) IS OR BECOMES READILY PUBLICLY AVAILABLE WITHOUT RESTRICTION
THROUGH NO FAULT OF CONSULTANT, OR (II) THAT CONSULTANT KNEW WITHOUT RESTRICTION
PRIOR TO ITS DISCLOSURE BY THERAVANCE.  UPON TERMINATION OF THIS AGREEMENT OR AS
OTHERWISE REQUESTED BY THERAVANCE, CONSULTANT WILL PROMPTLY RETURN TO THERAVANCE
ALL DOCUMENTS, MATERIALS AND COPIES CONTAINING OR EMBODYING PROPRIETARY
INFORMATION, EXCEPT THAT CONSULTANT MAY KEEP A PERSONAL COPY OF (I) COMPENSATION
RECORDS RELATING TO THE SERVICES AND (II) THIS AGREEMENT.

 


4.             SOLICITATION.  AS ADDITIONAL PROTECTION FOR PROPRIETARY
INFORMATION, CONSULTANT AGREES THAT DURING THE TERM OF THIS AGREEMENT AND FOR
ONE YEAR THEREAFTER, CONSULTANT WILL NOT ENCOURAGE OR SOLICIT ANY EMPLOYEE OF OR
CONSULTANT TO THERAVANCE TO LEAVE THERAVANCE FOR ANY REASON.


 


5.             TERM AND TERMINATION.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
DECEMBER 6, 2008 AND REMAIN IN FORCE UNTIL THE EARLIER OF DECEMBER 31, 2009 OR
WHEN TERMINATED BY EITHER PARTY. CONSULTANT MAY TERMINATE THIS AGREEMENT AT ANY
TIME, FOR ANY REASON, BY GIVING THE COMPANY 10 DAYS’ WRITTEN NOTICE.  THE
COMPANY MAY TERMINATE THIS AGREEMENT PRIOR TO DECEMBER 31, 2009 ONLY AS PROVIDED
IN SECTION 8.2 HEREOF OR FOR CAUSE, WHICH FOR PURPOSES HEREOF SHALL MEAN: 
(I) THE UNAUTHORIZED USE OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION OR TRADE
SECRETS OF THE COMPANY; (II) CONVICTION OF A FELONY UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF; (III) NEGLIGENCE OR MISCONDUCT; (IV) FAILURE TO
PERFORM LAWFUL ASSIGNED SERVICES FOR TEN DAYS AFTER RECEIVING WRITTEN
NOTIFICATION FROM THE COMPANY; (V) PROVIDING SERVICES TO ANOTHER COMPANY OR
ENTITY THAT HAS A PRODUCT OR PROGRAM THAT IS COMPETITIVE WITH THE COMPANY’S
PRODUCTS OR PROGRAMS WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
(VI) CONSULTANT’S REVOCATION OF THE SEPARATION AGREEMENT DATED DECEMBER 5, 2008
BETWEEN CONSULTANT AND THERAVANCE; OR (VII) CONSULTANT’S ACCEPTANCE OF NEW
EMPLOYMENT. ALL PROVISIONS OF THIS AGREEMENT AND ANY REMEDIES FOR BREACH OF THIS
AGREEMENT SHALL SURVIVE ANY TERMINATION OR EXPIRATION.


 


6.             RELATIONSHIP OF THE PARTIES.  NOTWITHSTANDING ANY PROVISION
HEREOF, FOR ALL PURPOSES OF THIS AGREEMENT EACH PARTY SHALL BE AND ACT AS AN
INDEPENDENT CONTRACTOR AND NOT AS A PARTNER, JOINT VENTURER, OR AGENT OF THE
OTHER AND SHALL NOT BIND NOR ATTEMPT TO BIND THE OTHER TO ANY CONTRACT. 
CONSULTANT IS AN INDEPENDENT CONTRACTOR AND IS SOLELY RESPONSIBLE FOR ALL TAXES,
WITHHOLDINGS, AND OTHER STATUTORY OR CONTRACTUAL OBLIGATIONS OF ANY SORT,
INCLUDING, BUT NOT LIMITED TO, WORKERS’ COMPENSATION INSURANCE. CONSULTANT
RECOGNIZES AND AGREES THAT CONSULTANT HAS NO EXPECTATION OF PRIVACY WITH RESPECT
TO THERAVANCE’S TELECOMMUNICATIONS, NETWORKING OR INFORMATION PROCESSING SYSTEMS
(INCLUDING, WITHOUT LIMITATION, COMPUTER FILES, EMAIL MESSAGES AND ATTACHMENTS,
AND VOICE MESSAGES) AND THAT CONSULTANT’S ACTIVITY, AND ANY FILES OR MESSAGES,
ON OR USING ANY OF THOSE SYSTEMS MAY BE MONITORED AT ANY TIME WITHOUT NOTICE.


 


7.             ASSIGNMENT.  THIS AGREEMENT AND THE SERVICES PERFORMED HEREUNDER
ARE PERSONAL TO CONSULTANT AND CONSULTANT SHALL NOT HAVE THE RIGHT OR ABILITY TO
ASSIGN, TRANSFER, OR SUBCONTRACT ANY OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE WRITTEN CONSENT OF THERAVANCE. 

 

2

--------------------------------------------------------------------------------


 


ANY ATTEMPT TO DO SO SHALL BE VOID.  THERAVANCE SHALL BE FREE TO ASSIGN OR
TRANSFER THIS AGREEMENT TO A THIRD PARTY.


 


8.             REPRESENTATIONS.


 


8.1           CONSULTANT REPRESENTS AND WARRANTS THAT HE HAS NEVER BEEN:
(1) DEBARRED, EXCLUDED OR CONVICTED OF A CRIME FOR WHICH A PERSON CAN BE
DEBARRED UNDER 21 U.S.C. § 335A; (2) EXCLUDED BY THE OIG OR OTHER GOVERNMENT
ENTITY AS LISTED ON HTTP://EXCLUSIONS.OIG.HHS.GOV OR HTTP://EPLS.ARNET.GOV; OR
(3) THREATENED TO BE DEBARRED, EXCLUDED OR INDICTED FOR A CRIME OR OTHERWISE
ENGAGED IN CONDUCT FOR WHICH A PERSON CAN BE DEBARRED, EXCLUDED OR INDICTED. 
CONSULTANT AGREES TO NOTIFY THERAVANCE IMMEDIATELY IN THE EVENT OF ANY SUCH
DEBARMENT, EXCLUSION, CONVICTION, THREAT OR INDICTMENT OCCURRING DURING THE TERM
OF THIS AGREEMENT, OR THE THREE (3) YEAR PERIOD FOLLOWING THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT.


 


8.2           IF AT ANY TIME DURING THE TERM OF THIS AGREEMENT, CONSULTANT
BECOMES THE SUBJECT OF ANY PROCEEDINGS FOR DISQUALIFICATION, DEBARMENT,
DELISTING, EXCLUSION, OR DENIAL OR REVOCATION OF LICENSURE, AS DESCRIBED ABOVE,
THERAVANCE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT EFFECTIVE UPON THE
DATE OF SUCH NOTICE BY CONSULTANT.


 


8.3           CONSULTANT REPRESENTS AND WARRANTS THAT (I) HIS PERFORMANCE
HEREUNDER WILL NOT BREACH ANY AGREEMENT OR OBLIGATION TO KEEP IN CONFIDENCE
PROPRIETARY INFORMATION ACQUIRED BY CONSULTANT IN CONFIDENCE OR TRUST PRIOR TO
OR DURING CONSULTANT’S ENGAGEMENT WITH THERAVANCE, AND (II) ALL WORK UNDER THIS
AGREEMENT WILL BE CONSULTANT’S ORIGINAL WORK AND NONE OF THE SERVICES OR
INVENTIONS OR ANY DEVELOPMENT, USE, PRODUCTION, DISTRIBUTION OR EXPLOITATION
THEREOF WILL INFRINGE, MISAPPROPRIATE OR VIOLATE ANY INTELLECTUAL PROPERTY OR
OTHER RIGHT OF ANY PERSON OR ENTITY.  CONSULTANT REPRESENTS AND WARRANTS THAT HE
HAS NOT ENTERED INTO, AND AGREES THAT HE WILL NOT ENTER INTO, ANY AGREEMENT
WHETHER WRITTEN OR ORAL IN CONFLICT WITH THIS AGREEMENT OR WITH HIS OBLIGATIONS
AS A CONSULTANT TO THERAVANCE. IN THIS REGARD, DURING THE TERM OF THIS
AGREEMENT, CONSULTANT AGREES TO (I) NOTIFY THE COMPANY IN ADVANCE OF ACCEPTING
ANY EMPLOYMENT OR ADDITIONAL CONSULTING ASSIGNMENTS, AND (II) REFRAIN FROM
WORKING ON ANY PRODUCT OR PROGRAM THAT IS COMPETITIVE WITH A COMPANY PRODUCT OR
PROGRAM WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


9.             COMPANY POLICIES.  CONSULTANT REPRESENTS THAT HE HAS READ THE
THERAVANCE INSIDER TRADING POLICY, THE THERAVANCE TRAVEL POLICY AND THE
THERAVANCE CODE OF BUSINESS CONDUCT LOCATED AT
HTTP://IR.THERAVANCE.COM/CONDUCT.CFM, AND AGREES TO ABIDE BY EACH SUCH POLICY
DURING THE TERM OF THIS AGREEMENT.


 


10.           REMEDIES.  ANY BREACH OF SECTION 2, 3, 4, 8 OR 9 WILL CAUSE
IRREPARABLE HARM TO THERAVANCE FOR WHICH DAMAGES WOULD NOT BE AN ADEQUATE
REMEDY, AND, THEREFORE, THERAVANCE WILL BE ENTITLED TO INJUNCTIVE RELIEF WITH
RESPECT THERETO IN ADDITION TO ANY OTHER REMEDIES.  THE FAILURE OF EITHER PARTY
TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT AT ANY TIME FOR ANY PERIOD SHALL NOT
BE CONSTRUED AS A WAIVER OF SUCH RIGHTS.

 

3

--------------------------------------------------------------------------------


 


11.           ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS
BETWEEN THE PARTIES AND CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AS
TO THE SUBJECT MATTER HEREOF, EXCEPT THAT IF THE CONSULTANT HAS SIGNED
THERAVANCE’S NONDISCLOSURE AGREEMENT, IT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS CALLED
FOR BY THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF MADE IN WRITING AND
MAILED, POSTAGE PREPAID, TO THE ADDRESS OF EACH PARTY SET FORTH ABOVE, OR TO
SUCH OTHER ADDRESSES AS EITHER PARTY SHALL SPECIFY TO THE OTHER.


 


13.           AMENDMENTS.  NO CHANGES OR MODIFICATIONS OR WAIVERS TO THIS
AGREEMENT WILL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY BOTH PARTIES.


 


14.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, THAT PROVISION WILL BE
LIMITED OR ELIMINATED TO THE MINIMUM EXTENT NECESSARY SO THAT THIS AGREEMENT
SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT AND ENFORCEABLE.


 


15.           ARBITRATION.  SUBJECT TO THE EXCEPTIONS SET FORTH BELOW,
CONSULTANT UNDERSTANDS AND AGREES THAT ANY DISAGREEMENT REGARDING THIS AGREEMENT
WILL BE DETERMINED BY SUBMISSION TO ARBITRATION AS PROVIDED BY SECTION 1280 ET
SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND NOT BY A LAWSUIT OR RESORT
TO COURT PROCESS PROCEEDINGS.  THE ONLY CLAIMS OR DISPUTES NOT COVERED BY THIS
PARAGRAPH ARE CLAIMS OR DISPUTES RELATED TO ISSUES AFFECTING THE VALIDITY,
INFRINGEMENT OR ENFORCEABILITY OF ANY TRADE SECRET OR PATENT RIGHTS HELD OR
SOUGHT BY THERAVANCE OR WHICH THERAVANCE COULD OTHERWISE SEEK; IN WHICH CASE
SUCH CLAIMS OR DISPUTES SHALL NOT BE SUBJECT TO ARBITRATION AND WILL BE RESOLVED
PURSUANT TO APPLICABLE LAW.


 


16.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS THEREOF.  IN ANY ACTION OR PROCEEDING TO ENFORCE
RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
COSTS AND ATTORNEYS FEES.

 

 

Consultant

 

Theravance, Inc.

 

 

 

 

 

 

/s/ Arthur L. Campbell

 

By:

/s/ Rick E Winningham

(signature)

 

(signature)

 

 

Name: Rick E Winningham

 

 

Title:   Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Services

 

Consultant may be asked to perform some or all of the services described below:

 

1.               Support the Technology Development Laboratory, in particular
the Company’s efforts to utilize the facility for third party process
development and manufacturing activities.

 

2.               As requested, provide insight and direction on process
chemistry, formulation and manufacturing issues.

 

3.               As requested, provide insight into Quality Assurance
activities.

 

4.               As requested, and with the mutual agreement of Consultant and
the Company, provide insight and direction into other aspects of the Company’s
business

 

5.               Meetings related to any of the above.

 

Invoices shall include a description of the Services performed and the number of
hours spent, specify the product candidate to which each segment of work was
dedicated, specify the Purchase Order number related to the Services (to be
supplied by Theravance following execution of this agreement), and be sent to:

 

 

Theravance, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Attention:  Accounts Payable (Tom Catalano)

 

5

--------------------------------------------------------------------------------